 1   W. SCOTT QUINLAN, 101269
     Attorney at Law
 2   2333 Merced Street
     Fresno, Ca 93721
 3   Telephone: (559) 442-0634
     Facsimile: (559) 233-6947
 4

 5   Attorney for Defendant LORENZO AMADOR

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 1:18-CR-0207 LJO SKO

12                      Plaintiff,                STIPULATION AND ORDER TO SEAL THE
                                                  SUPPLEMENTAL DECLARATION OF W.
13           v.                                   SCOTT QUINLAN AND ATTACHMENTS IN
                                                  SUPPORT OF MOTION FOR DISCOVERY
14    LORENZO AMADOR, et al.

15                      Defendants.

16

17

18           It is hereby stipulated by and between counsel for the government, Supervising Assistant
19   United States Attorney Kim Sanchez and, W. Scott Quinlan, counsel for Defendant Lorenzo
20   Amador, as follows:
21          The parties stipulate that the Supplemental Declaration of W. Scott Quinlan with attached
22          pages of redacted discovery provided, which are a subject of Defendant’s discovery
23          motion, should be filed under seal pending further order of this Court.
24

25          There is good cause for this stipulation in that some of the documentation contains
26   personal identifying information of third parties such as telephone numbers and addresses.
27   ///
28
                                                      1
 1   IT IS SO STIPULATED.

 2
     Dated: May 1, 2019                                    /s/ Kimberly A. Sanchez
 3                                                         SUPERVISING ASSISTANT UNITED
                                                           STATES ATTORNEY
 4

 5
     Dated: May 1, 2019                                    /s/ W. Scott Quinlan
 6                                                         W. Scott Quinlan, Attorney for Defendant
                                                            LORENZO AMADOR
 7

 8

 9

10
                                                  ORDER
11

12            Having reviewed the stipulation of the parties, and good cause appearing, IT IS

13   ORDERED that the Supplemental Declaration of W. Scott Quinan and Attachments in Support

14   of Motion for Discovery shall be filed under seal pending further order of this Court.

15
     IT IS SO ORDERED.
16

17   Dated:     May 1, 2019                                       /s/   Sheila K. Oberto          .
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
